Order filed March 29, 2019




                                   In The


        Eleventh Court of Appeals
                                 __________

                             No. 11-18-00306-CV
                                 __________

TRINITY D. CRAWFORD, INDIVIDUALLY AND ON BEHALF
  OF PRECISION FRAC, LLC, BLUE GOLD ENERGY, LLC,
   BLUE GOLD ENERGY BARSTOW, LLC, AND KARMIC
ENERGY, LLC; CHAD A. CARSON, INDIVIDUALLY AND ON
BEHALF OF PRECISION FRAC, LLC, BLUE GOLD ENERGY,
LLC, BLUE GOLD ENERGY BARSTOW, LLC, AND KARMIC
ENERGY, LLC; KALEE VANMETER; AND DONNIE SEBURG,
               Appellants/Cross-Appellees
                                      V.
             JARROD E. DAVIS A/K/A JARED E. DAVIS,
                    Appellee/Cross-Appellant


                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CV54756
                                               ORDER
        In this accelerated anti-SLAPP appeal, Appellee has filed a motion to dismiss,
and Appellants have filed a motion to strike Appellee’s brief and an emergency
motion for leave to file bankruptcy. In the latter motion, Appellants ask this court
to rule that Trinity D. Crawford has the ability and authority to hire bankruptcy
counsel and begin bankruptcy proceedings on behalf of Precision Frac, LLC. In
their motion, Appellants also ask this court to remove this appeal from the April 11,
2019 oral-argument setting.
        Due to the nature of these proceedings, we have expedited the oral argument
of this case. Appellants’ request to remove the case from the April 11, 2019 oral-
argument setting is denied. All pending motions will be carried until the oral
argument, at which time they will be considered in addition to the merits of the
appeal.


                                                                   PER CURIAM


March 29, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2